Case: 17-12396    Date Filed: 01/29/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        __________________________

                               No. 17-12396
                           Non-Argument Calendar
                        __________________________

                  D.C. Docket No. 5:16-cr-00020-MTT-CHW-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff–Appellee,

                                     versus

DALE D. MARTIN,

                                                             Defendant–Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       __________________________

                               (January 29, 2018)

Before TJOFLAT, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Dale Martin appeals the condition on his supervised release that he must

work at least 30 hours each week.
               Case: 17-12396     Date Filed: 01/29/2018    Page: 2 of 2


      However, in his plea agreement, Martin waived his right to appeal

sentencing issues, except for the right to appeal a sentence that exceeds the

advisory guidelines range. The District Court questioned Martin under oath and

concluded that he knowingly and voluntarily waived his right to appeal. We agree

with that determination. See United States v. Grinard-Henry, 399 F.3d 1294, 1296

(11th Cir. 2005) (holding that “[a]n appeal waiver includes the waiver of the right

to appeal difficult or debatable legal issues or even blatant error”); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (holding that a sentence waiver

is enforceable if it was made knowingly and voluntarily). The District Court

sentenced Martin to the advisory guideline range, which rendered inapplicable the

exception to his appeal waiver. Therefore, the appeal waiver bars the present

appeal. See United States v. Zinn, 321 F.3d 1084, 1088 (11th Cir 2003) (noting

that “the conditions of supervised release are a part” of a sentence).

      Accordingly, the Government’s motion to dismiss this appeal pursuant to the

appeal waiver in the Appellant’s plea agreement is

      GRANTED.




                                           2